DETAILED ACTION
	The following action is in response to the amendment filed for application 16/291,344 on February 22, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Since claim 1 is in condition for allowance, claims 5-10 have been rejoined, and the previous election restriction has been withdrawn.

Allowable Subject Matter
Claims 1, 3-10, 20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the human-powered vehicle control device as claimed and particularly including an electronic controller configured to control a transmission to initiate a shifting operation based on a set of prescribed conditions that changes a transmission ratio of a human-powered vehicle, the electronic controller being configured to switch between the first control state and the second control state in accordance with a detection of a motion state of a vehicle body of the human-powered vehicle, the motion state including at least one of an attitude of the vehicle body with respect to the travel path and a change in the attitude, and including the remaining structure and controls of claim 1.  The present invention also particularly includes the control device wherein the electronic controller being configured to switch between the first 
Please Note:  for the Usui ‘580 reference, although the cadence shift points are modified based on the attitude of the vehicle, some of the shift points would overlap.  So cadence shift point in the first state would still be shifted in the second state.
For the Tsuchizawa ’651 reference, the shift is initiated by the electronic controller and not the vehicle operator (as required by Tsuchizawa). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



March 1, 2021